Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 3 “a frontal plane of the operator” which renders the claim indefinite. Seeing as how humans are different sizes and shapes and not inherently planar, it is unclear how such a plane would be defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12, 14 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartels et al. US 5,890,562.	Bartels (See annotated Fig. 1 below) discloses an industrial truck comprising: 	a driver standing platform 56; 	at least two side walls forming an entrance to the driver standing platform (as seen in Fig. 1), wherein one of the at least two side walls (left side wall) comprises a support for a transverse standing position of an operator, wherein the support for the transverse standing position extends along a first plane; 	a control unit 58 positioned opposite the entrance and configured to be operated by the operator while standing on the driver standing platform; and 	a back section positioned on one of the at least two side walls and configured to extend into the entrance and comprising a support for an oblique front standing position of the operator, wherein the support for the oblique front standing position extends along a second plane, and wherein the back section is positioned at an angle relative to the support for the transverse standing position;	wherein the oblique front standing position and the transverse standing position comprise separate supports;	wherein the first plane is substantially parallel to a frontal plane of the operator when in the transverse standing positon, and wherein the second plane is substantially parallel to a frontal plane of the operator when in the oblique front standing position;	wherein the support for the oblique front standing position comprises a surface that is smaller than a surface of the support for the transverse standing position;	wherein the one of the at least two side walls comprising the back section further comprises an upper edge that is flush with an upper edge of the back section.	
Allowable Subject Matter
Claims 4-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



June 15, 2022